Opinion by
Morrison, J.,
This is an appeal by defendant from the judgment of the common pleas of Allegheny county for want of a sufficient affidavit of defense.
With much respect for the defendant’s able counsel and his argument we are all of the opinion that when the defendant purchased the farm at a master’s sale in partition proceedings, with full knowledge of the terms of the sale fixed by the decree of the court, he was bound to know that when he made his bid and gave his check for ten *510per centum of the bid he became liable to pay the amount of the check and the able argument of his counsel has not convinced us that his affidavits of defense disclose a valid defense to the cause of action set forth in plaintiff’s declaration.
We think the opinion of the learned judge below, which will appear in the report of the case, sufficiently vindicates the judgment.
The assignments of error are all overruled and the judgment is affirmed, and the appeal is dismissed at the cost of appellant.